Plaintiff loaned to the defendant $6,617.76 to finance a contract for the demolition of a building. Defendant was to receive $5,750 and all salvagable material. Defendant was to repay the loan from the proceeds of the contract if a sufficient amount was received therefrom; otherwise it was his personal obligation. He has repaid $4,623.66, leaving unpaid $1,994.10, and plaintiff is entitled to judgment for the last mentioned amount. Judgment of the Albany City Court reversed, on the law and facts, with costs. Judgment in favor of plaintiff and against defendant for $1,994.10 directed. The court makes the following new findings of fact: Defendant William Bloomfield became indebted to plaintiff Benjamin Levy in the sum of $6,617.76 for money loaned in accordance with a written contract bearing date June 12,1937. Bloomfield has paid no part of the same except $4,623.66, and there remains due and unpaid the sum of $1,994.10. The court makes the following conclusion of law: Plaintiff is entitled to judgment for the last named - amount. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur.